Exhibit 10.2 SHARE PURCHASE AGREEMENT between SPAR International Ltd. and SPAR INFOTECH, Inc. (as of) August 31, 2013 1/10 This Share Purchase Agreement (the “ Agreement ”) is made and shall be effective as of end of day August 31, 2013, by and between: SPAR International Ltd. , a company duly organized and validly existing under the laws of the Cayman Islands, with its registered office at Cricket Square, Elgin Avenue, 4 th Floor, Century Yard, Grand Cayman KY1-1209, Cayman Islands, represented by James R. Segreto, acting as Chief Financial Officer, hereinafter referred to as “ Spar International ” or as the " Seller ", and SPAR INFOTECH, Inc. , a company duly organized and validly existing under the laws of the USA with registered office at 7711 N. Military Trail, Suite 1000, West Palm Beach, FL 33410, USA, represented by Robert G. Brown, acting as Director, hereinafter referred to as “ Spar InfoTech ” or the " Buyer ", (Each of the Seller and the Buyer individually referred to as “ Party ” and collectively referred to as “ Parties ”) (A) WHEREAS the Seller (i) holds 101 shares, each with a nominal value of RON 100, and a total value of RON 10,100, representing at the date of the Agreement 50.5% of the share capital of the Company (as defined below), (ii) is a party to the Joint Venture Agreement with the Buyer, Mr. Eugen Saulea and the Company dated as of February 22, 2012 (the " Existing JVA "), as amended by the Amendment to Joint Venture Agreement dated as of July 12, 2013 (the " JVA Amendment ", and as the Existing JVA Amendment was amended by the JVA Amendment, the "
